

115 HR 1070 IH: Employee Bonus Protection Act
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1070IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Calvert introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Labor Standards Act of 1938 to provide that an employee’s ‘regular rate’ for
			 purposes of calculating overtime compensation will not be affected by
			 certain additional payments.
	
 1.Short titleThis Act may be cited as the Employee Bonus Protection Act. 2.Regular rate for overtime purposesSection 7(e) of the Fair Labor Standards Act of 1938 is amended—
 (1)by inserting before the semicolon at the end of paragraph (3) the following: ; or (d) the payments are made to reward an employee or group of employees for meeting or exceeding the productivity, quality, efficiency, or sales goals as specified in a gainsharing plan, incentive bonus plan, commission plan, or performance contingent bonus plan; and
 (2)by adding at the end the following:  A plan described in clause (d) of paragraph (3) shall be in writing and made available to employees, provided that the amount of the payments to be made under the plan be based upon a formula that is stated in the plan, and be established and maintained in good faith for the purpose of distributing to employees additional remuneration over and above the wages and salaries that are not dependent upon the existence of such plan or payments made pursuant to such plan..
			